OPINION OF THE COURT
JAMES R. THOMPSON, Circuit Judge.

*66
ORDER SETTING ASIDE HOMESTEAD

On the Petition of the Co-Personal Representatives of this estate for an Order to include property as a probate asset and not homestead property, the Court finds that all interested persons have been served proper notice of this hearing, or have waived notice thereof; and the Court having heard testimony and the arguments of counsel, finds that the decedent was domiciled in Lee County, Florida, at the time of death; that decedent was survived by a surviving spouse; that the decedent was not survived by any minor children but was survived by five adult children and three adult grandchildren who are the children of a predeceased daughter; that at the time of decedent’s death, he owned certain real property described in the Petition upon which he resided with his wife, VALENTINA B. CLLEVES; and that ARTICLE III of the decedent’s Will states “I give, devise and bequeath all real property and tangible personal property, equally to my son, DAVID B. CLEEVES, per stirpes, and my wife, VALENTINA B. CLEEVES, if she survives me, to be held as tenants in common.”, and the Court being fully advised in the premises, it is
ADJUDGED that the following described property constituted the homestead of the above decedent within the meaning of Section 4 of Article X of the Florida Constitution:
Lots 24 and 25, Block 202, Unit 3, Part 1, CAPE CORAL, according to the map or plat thereof on file in the Office of the Clerk of the Circuit Court, recorded in Plat Book 16, Pages 138-139, of the public records of Lee County, Florida.
ADJUDGED FURTHER that an undivided one-half (Vi) interest in the above described property passed to VALENTINA B. CLEEVES under Article III of the decedent’s Will dated March 31, 1983, and that Article III of the decedent’s will was not effective to devise the other undivided one-half (Vi) interest to DAVID B. CLEEVES, the decedent’s son, and that this undivided one-half (Vi) interest descends in accordance with the provisions of Florida Statute § 732.401 so that the surviving spouse, VALENTINA B. CLEEVES, takes a life estate in said undivided one-half (Vi) interest with a vested remainder to the lineal descendants, per stirpes, of the decedent in being at the time of the decedent’s death, which lineal descendants are DAVID B. CLEEVES, Son, SUSAN C. LAWS, Daughter, LYNN C. SIMARD, Daughter, TRUDA C. JEWETT, Daughter, HELEN C. FULLER, Daughter, and ROBERT RASKIN, PAMELA RASKIN and KIMBERLY RASKIN, all three of which are grandchildren of the decedent and the children of GRETCHEN RASKIN, a predeceased daughter of the decedent.
*67ADJUDGED FURTHER that the Co-Personal Representatives are authorized and directed to surrender to those persons all or any part of the above described property which may be in the possession or control of the Co-Personal Representatives, and that the Co-Personal Representatives shall have no further responsibility with respect thereto.